DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 35 U.S.C. 103 as rejected by KATURA et al. (FP: JPH05275369A as in IDS), hereinafter KATURA, in view of MIZUMURA; Michinobu (US PGpub: 2019/0035629 A1), herein after MIZUMURA.
Regarding claim 1, KATURA teaches a method of filling a recess, in FIG. 1-15 and Paragraphs [0001]-[0021], comprising: heating an amorphous semiconductor film (Paragraph [0010], [0011], [0020]) without crystallizing the amorphous semiconductor film by radiating laser light to the amorphous semiconductor film embedded in the recess. 
KATURA does not explicitly teach heating an amorphous semiconductor film without crystallizing the amorphous semiconductor film by radiating laser light.
MIZUMURA teaches heating an amorphous semiconductor film without crystallizing the amorphous semiconductor film by radiating laser light (Paragraph [0046], [0052], [0056], [0058]).
Hence, it would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to use KATURA’s method of filling a recess to modify with teachings as described by MIZUMURA such that the method improving its electron mobility. By performing the processing described in the laser annealing step, the electron mobility can be further improved without damaging the amorphous silicon film.
Regarding claim 2, KATURA teaches the method of Claim 1, further comprising: embedding the amorphous semiconductor film in the recess by repeating forming the amorphous semiconductor film in the recess and etching a part of the amorphous semiconductor film (Paragraph [0001]-[0021]).
Regarding claim 3, KATURA teaches the method of Claim 2, wherein embedding the amorphous semiconductor film comprises forming the amorphous semiconductor film such that an opening of the recess is closed (Paragraph [0001]-[0021]).
Regarding claim 4, KATURA 
Regarding claim 5, KATURA teaches the method of Claim 1, wherein heating the amorphous semiconductor film comprises radiating the laser light while the recess is moved in a state in which a position to which the laser light is radiated is fixed (Paragraph [0001]-[0021]).
Regarding claim 6, KATURA teaches the method of Claim 1, wherein a seam is formed in the recess in which the amorphous semiconductor film is embedded (Paragraph [0001]-[0021]).
Regarding claim 7, KATURA teaches the method of Claim 1, wherein heating the amorphous semiconductor film comprises adjusting a temperature of heating the amorphous semiconductor film and a moving speed of a position to which the laser light is radiated with respect to the amorphous semiconductor film based on a film type of the amorphous semiconductor film (Paragraph [0001]-[0021]).
Regarding claim 8, KATURA teaches the method of Claim 1, wherein the amorphous semiconductor film is an amorphous silicon film, an amorphous silicon germanium film, or an amorphous germanium film (Paragraph [0001]-[0021]).
Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEIKH MARUF whose telephone number is (571)270-1903.  The examiner can normally be reached on M-F, 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Manno can be reached on 5712722339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEIKH MARUF/
Primary Examiner, Art Unit 2828